Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on October 9, 2020. Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,833,700.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No. 10,833,700.

Specification
The Title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Update the status of the parent application 16/415,094.
Paragraph [0084], lines 14-15; suggest changing “memory device 202” to -memory device 204-.
Paragraph [0098], line 6; suggest changing “ASIC 223” to -ASIC 223-.
Paragraph [00110], line 7; suggest changing “the exponent 335 bit” to -the exponent 337 bit-.
Appropriate correction is required.

Drawings
Figures 3, 4A, and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 6, 9, 13, 14, and 17 are objected to because of the following informalities:  
Claim 3 recites the limitation “the absence of a user generated command” in line 2; there is insufficient antecedent basis for “the absence of a user generated command”.
In claim 6, line 4; suggest changing “a second total quantity of bits” to –the second total quantity of bits-.
In claim 6, line 5; suggest changing “a second level of precision” to –the second level of precision-.
Clarify “a machine learning component resident on the memory device” in claim 7, line 3.
Claim 9 recites the limitation “the absence of receipt of signaling” in lines 2-3; there is insufficient antecedent basis for “the absence of receipt of signaling”.
In claim 13, line 7; suggest changing “a power saving mode” to –the power saving mode-.
In claim 14, line 4; suggest changing “a second quantity of bits” to –the second quantity of bits-.
Claim 17 recites the limitation “the absence of signaling received” in line 2; there is insufficient antecedent basis for “the absence signaling received”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejection and objections set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terabe et al. (U.S. Publication No. 2012/0324320) discloses a 4B5B encoder converts an inputted 4-bit data into a pattern of a 5-bit data. 
Smithers (U.S. Publication No. 20170371545) discloses reducing storage requirements for storing information defining a virtual space.
Nakagawa (U.S. Publication No. 2007/0252738) discloses converting data having a basic data length of m bits into variable length code (d, k; m, n) having a minimum run of d (d>0), a maximum run of k, and a basic codeword length of n bits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING-YIH SHYU/Primary Examiner, Art Unit 2184